NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             KEVIN PATRICK BRADY,
                Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5081
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0373, Judge Lawrence J. Block.
                 ______________________

              Decided: October 16, 2013
               ______________________

    KEVIN PATRICK BRADY, of East Rochester, New York,
pro se.

    SARA ANN KETCHUM, Attorney, Tax Division, United
States Department of Justice, of Washington, DC, for
defendant-appellee. With her on the brief were KATHRYN
KENEALLY, Assistant Attorney General, and THOMAS J.
CLARK, Attorney.
                 ______________________
2                                              BRADY   v. US



     Before RADER, Chief Judge, LOURIE and O’MALLEY,
                    Circuit Judges.
PER CURIAM.
    Kevin Brady (“Brady”) appeals from the judgment of
the United States Court of Federal Claims (the “Claims
Court”) dismissing his suit for lack of subject matter
jurisdiction under Rule 12(b)(1) of the Rules of the Court
of Federal Claims (“RCFC”). See Brady v. U.S., No. 12-cv-
0373 (Fed. Cl. Jul. 13, 2013) (“Order Dismissing Case”).
Because Brady’s suit was time-barred by the two-year
statute of limitations under 26 U.S.C. § 6532(a)(1), and
because the Claims Court lacked jurisdiction over Brady’s
other requests for relief, we affirm.
                      BACKGROUND
    In September 2004, Brady filed amended tax returns
with the Internal Revenue Service (“IRS”) for tax years
1999–2001, claiming a refund of $12,800. The IRS reject-
ed his claim and sent him a notice of disallowance by
certified mail on December 29, 2005. (Appellee’s App. at
4).
    On June 11, 2012, Brady filed a complaint in the
Claims Court seeking a federal tax refund, damages of
$500,000, an injunction against IRS collection efforts, and
declaratory relief. Finding Brady’s suit time-barred, the
Claims Court dismissed the matter sua sponte for lack of
subject matter jurisdiction under Rule 12(b)(1) of the
RCFC. Order Dismissing Case at 1.
    Brady filed a timely appeal contesting the judgment of
the Claims Court. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                       DISCUSSION
    We review the Claims Court’s judgment of dismissal
for lack of subject matter jurisdiction without deference.
BRADY   v. US                                            3



Waltner v. United States, 679 F.3d 1329, 1332 (Fed. Cir.
2012).
    Brady argues that eight statutory provisions confer
jurisdiction for his complaint in the Claims Court: (1) 28
U.S.C. § 1491(a)(1); (2) the Federal Tort Claims Act
(“FTCA”); (3) 28 U.S.C. § 1346 (refunds); (4) 28 U.S.C.
§ 1331 (federal question); (5) 28 U.S.C. § 1343 (damages);
(6) 26 U.S.C. § 6404 (abatements); (7) 26 U.S.C. § 2401(a);
and (8) 42 U.S.C. § 1983 for violation of due process and
equal protection. Brady seeks damages of $500,000, an
injunction against IRS collection efforts, declaratory
relief, and a refund of federal income taxes.
    The government responds that the Tucker Act’s juris-
dictional grant is expressly limited to cases not sounding
in tort. The government also contends that the Claims
Court lacks jurisdiction over Brady’s requests for injunc-
tive and declaratory relief, as well as his request for
equitable relief. As to the Claims Court’s refund jurisdic-
tion, the government argues that Brady’s suit is time-
barred by the two-year statute of limitations period under
26 U.S.C. § 6532(a)(1).
    We agree with the government that the Claims Court
lacks jurisdiction in this matter. The Claims Court is a
court of limited jurisdiction. Brown v. United States, 105
F.3d 621, 623 (Fed. Cir. 1997). The Tucker Act, 28 U.S.C.
§ 1491(a)(1), grants jurisdiction to the Claims Court over
certain types of claims against the United States. The
Tucker Act’s jurisdictional grant is limited to “cases not
sounding in tort.” 28 U.S.C. § 1491(a)(1). Thus, we reject
Brady’s argument for jurisdiction under the FTCA.
Brady’s requests for declaratory and injunctive relief are
also outside the jurisdiction of the Claims Court. “The
Tucker Act does not provide independent jurisdiction over
such claims for equitable relief.” Brown, 105 F.3d at 624.
   The only remaining issue pertains to the Claims
Court’s refund jurisdiction. “A taxpayer seeking a refund
4                                               BRADY   v. US



of taxes erroneously or unlawfully assessed or collected
may bring an action against the Government . . . in the
United States Court of Federal Claims.” United States v.
Clintwood Elkhorn Mining Co., 553 U.S. 1, 4 (2008); see
also 28 U.S.C. §§ 1346(a), 1491(a)(1). But the Claims
Court shall not exercise jurisdiction if the plaintiff files
suit more than two years after the IRS mails a notice of
disallowance of the plaintiff’s refund claim. 26 U.S.C.
§ 6532(a)(1). Brady filed suit in the Claims Court on
June 11, 2012, i.e., more than two years after December
29, 2005, the date of the mailing of the notice of disallow-
ance. As such, Brady’s suit was time-barred and the
Claims Court correctly dismissed this matter for lack of
subject matter jurisdiction.
    Finally, we turn to the propriety of the Claims Court’s
sua sponte dismissal of Brady’s suit for lack of subject
matter jurisdiction. Rule 12(h)(3) of the RCFC provides
that “[i]f the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the
action.” See also Folden v. United States, 379 F.3d 1344,
1354 (Fed. Cir. 2004) (“Subject matter jurisdiction may be
challenged at any time by the parties or by the court sua
sponte.”) (emphasis added). Thus, the Claims Court’s sua
sponte dismissal of Brady’s suit for lack of subject matter
jurisdiction was appropriate.
                       CONCLUSION
    We have considered Brady’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decision of the Board is affirmed.
                       AFFIRMED